                                                                      USDC~
                                                                      DOCUMENT
                                                                      EL~()NICALLY FILED l .
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                         DOC#:                 I
                                                                      DATE FILED: /// '2..1/t 1 ,,
                                                                                             I

 JORGE ROJAS RODRIGUEZ and RAUL PABLO
 CANTU, Individually and on Behalf of All Others                          18cv10520 (DF)
 Similarly Situated,
                                                                         ORDER OF
                                Plaintiffs,                              DISMISSAL

                 -against-

 FAMOUS FAMIGLIA 169ST LLC, et al.,

                                Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties, having

reached an agreement in principle to resolve the action, have placed their proposed settlement

agreement before the Court for approval. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

1999 (2d Cir. 2015) (requiring judicial fairness review ofFLSA settlements). The parties have

also submitted a letter to the Court, explaining why they believe the proposed settlement

agreement is fair, reasonable, and adequate. (Dkt. 49.) The Court has reviewed the parties'

submissions in order to determine whether the proposed agreement (id. (attached agreement))

represents a reasonable compromise of the claims asserted in this action, and, in light of the

totality of the relevant circumstances, including the representations made in the parties' letter,

the terms of the proposed settlement agreement, and this Court's own familiarity with the

strengths and weaknesses of the parties' positions (as became evident during an arms-length

settlement mediation conducted by this Court), it is hereby ORDERED that:
        1.     The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiffs claims in this action and to compensate

Plaintiffs counsel for their legal fees, and the agreement is therefore approved.

       2.      The Court notes that both the proposed settlement agreement and the parties'

Stipulation and [proposed] Order of Dismissal expressly contemplate that this Court will retain

jurisdiction over this action. (See id.,   7,   E and Ex. C.) In light of this, and in order to

effectuate the evident intent of the parties, this Court will retain jurisdiction over this matter for

the purpose of enforcing the settlement.

       3.      As a result of the Court's approval of the parties' executed settlement agreement,

this action is hereby discontinued with prejudice and without costs or fees to any party. The

Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       November 27, 2019

                                                          SO ORDERED



                                                          DEBRA FREEMAN
                                                          United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                     2
